Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 8, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154952                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  TRINITY HEALTH-WARDE LAB, LLC,                                                                                      Justices
            Petitioner-Appellant,
  v                                                                 SC: 154952
                                                                    COA: 328092
                                                                    MTT: 00-455553
  CHARTER TOWNSHIP OF PITTSFIELD,
           Respondent-Appellee.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 8, 2017
           s1205
                                                                               Clerk